DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 19199567.9 09/25/2019, filed  09/25/2019 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: “a data-interface configured to receive” in claims 7 and 8, “a determination unit configured to determine” in claim 7, “a selection unit configured to select” in claim 7, “a pilot tone control unit configured to control” in claim 8, “a matching unit configured to match” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “data-interface” is found in the specification as part 22 of the central control device 13  ([0069] and Fig.1) as interpreted as part of a processor attached to the imaging device, the “determination unit” is found in the specification as part 23 of the central control device 13  ([0069] and Fig.1) as interpreted as part of a processor attached to the imaging device, the “selection unit” is found in the specification as part 24 of the central control device 13  ([0069] and Fig.1) as interpreted as part of a processor attached to the imaging device, the “pilot tone control unit” as being part of the system controlling in parallel the imaging acquisition of the imaging scanner and the acquisition of the pilot tone signal ([0050]) therefore as part of the control of a computing system controlling the image scanner, the “matching unit” is found in the specification as part 25 of the central control device 13  ([0069] and Fig.1) as interpreted as part of a processor attached to the imaging device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 11 is objected to because of the following informalities:  “In a non-transitory computer-readable storage” in the preamble should read “A non-transitory computer-readable storage” in agreement with the dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 7, 10 and 11 are rejected due to their dependency.
Claims 1 and similarly 7 and 11 recite “determining a coordinate for each state-dimension based on the measured pilot tone data”. It is unclear in what way the determination of “a coordinate for each state-dimension” is specifically determined since the specification defines the set of coordinates from the pilot-tone signal data with each point/signal of the pilot tone is corresponding to one coordinate for each state dimension ([0017]). However, the criteria or the process for the determination is not provided within the claim and the term “based on” is considered as a generic functional claim language which amounts in the present claim to repeat the correspondence between the coordinate and the pilot-tone data without further indication on how to perform or achieve the claimed result. As a result, the boundary of mathematical or computational operations required to achieve the claimed result cannot be drawn. Therefore, the claims are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. The examiner suggests, for example, amending the claim to include specific mathematical techniques, equations, or prose equivalent that a computer is using to achieve the claimed results or at least provide a criteria leading to the selection of the image. For the purpose of the prosecution, the examiner will interpret the limitation as to determine a specific coordinate as being defined by the pilot-tone data.
Claims 1 and similarly 7 and 11 recite “selecting an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension”. It is unclear in what way to perform the step of “selecting” since the specification is relating any image of the multidimensional image-dataset to a corresponding set of coordinates from each of the state dimension. However, the criteria or the process for the determination is not provided within the claim and the term “based on” is considered as a generic functional claim language which amounts in the present claim to repeat the correspondence between the coordinate and the pilot-tone data without further indication on how to perform or achieve the claimed result. As a result, the boundary of mathematical or computational operations required to achieve the claimed result cannot be drawn. Therefore, the claims are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. The examiner suggests, for example, amending the claim to include specific mathematical techniques, equations, or prose equivalent that a computer is using to achieve the claimed results or at least provide a criteria leading to the selection of the image. For the purpose of the prosecution, the examiner will interpret the limitation as to select a specific coordinate as being defined by the pilot-tone data.
Claims 1, 7 and 11 recite “a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ”. It is unclear in what way a number, here “a number of state-dimensions” is “characterizing a movement state of a moving organ”. No description for such characterization with the “number of state-dimensions” is provided in the claim while the specification is describing the multidimensional-dataset as corresponding to the pilot tone data which are presented to describe the different states of cyclic movement of a specific organ along one or more state-dimensions, therefore the number of state-dimensions in itself is not characterizing the motion of the specific organ. Clarification is requested via amendments. For the purpose of the prosecution, the limitation will be interpreted as ”a plurality of images of a predefined organ combined with coordinates along a number of state-dimensions characterizing a movement state of a moving organ”. 
Claim 10 recites “determining, for every image of the plurality of images of the predefined organ, the state of moving of the moving organ”. It is unclear in what way the step of “determining” “the state of movement of a moving organ” is performed for each of the plurality of images of the predefined organ since the claim does not in itself defined any criteria or functional limitation to described the performance of the determination. Clarification is requested via amendments.
For the purpose of the prosecution, the step of the determination will be interpreted as determining a correspondence between each image of the plurality of images and the state of moving of the moving organ.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a method for creating a roadmap for a medical workflow, therefore is a method. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation “determining a coordinate for each state-dimension based on the measured pilot tone data; and selecting an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension”. These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, since no specific techniques or criteria for the determination and selection steps are provided, covers performance of the limitation in the mind without any recitation of generic computer components, since the choice of determining and selecting is performed using the data provided for the method. The claim encompasses a user being presented with a list of organ/heart images indexed with a  time dependent parameter or time itself and simply to make a decision to determine one of the parameter as a parameter of interest and to select the corresponding organ/heart image without any further purpose wherein the determination and the selection are made in his/her mind. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “providing a multidimensional image-dataset comprising a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ; providing measured pilot tone data from a continuous pilot tone signal acquisition” amount to mere data gathering, without further applications to a technical field therefore which is a form of insignificant extra-solution activity. since no action from the user is required. 
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception since not additional criteria or elements is directing to or applied to an inventive concept. The same analysis applies here in 2B, i.e., mere instructions without any specific addition to integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the storage is anything other than a generic storage which is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and determining and selecting step are well-understood, routine, conventional activity. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim  7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a system for creating a roadmap for a medical workflow and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of “to determine a coordinate for each state-dimension based on the measured pilot tone data” and “to select an image of the multidimensional image-dataset based on a determined number of coordinates of each state dimension”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as a determination unit and a selection unit. That is, other than reciting these “unit” as broadly interpreted as part of a generic processor or computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “unit” language, the claim encompasses a user simply to simply determine a parameter attached to the multidimensional image as a parameter of interest and selecting the corresponding multidimensional image without any further purpose than in his/her mind. The mere nominal recitation of generic units as part of a processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: a database of multidimensional images and a data-interface for presentation of the multidimensional images. These additional elements amount to elements for mere data gathering, which is a form of insignificant extra-solution activity. The “unit” that performs the determination and selection steps are also recited at a high level of generality, and merely automates the determination and the selection steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the database and receiving step as data gathering were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processing circuitry and storage is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a method for creating a multidimensional image-dataset, therefore is a method. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation “determining, for every image of the plurality of images of the predefined organ, the state of moving of the moving organ”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, since no specific techniques for the determination step is provided, covers performance of the limitation in the mind without any recitation of generic computer components. The claim encompasses a user simply to make a decision to attach a temporal label to a set of diagnostic images retrospectively knowing these images having been acquired along with an ECG signal tagging the state of the heart beat (diastolic or systolic time for examples) wherein the determination is made in his/her mind. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “providing a plurality of images of a predefined organ showing the predefined organ at different states of movement of a moving organ” and “storing each image of the plurality of images in a multidimensional image-dataset, wherein each image of the plurality of images is connected with the determined state of moving” amount to mere data gathering, without further applications to a technical field therefore which is a form of insignificant extra-solution activity, with the step of “storing the images”. Each of the additional limitations is no more than mere instructions to apply the exception. 
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception since not additional criteria or elements is directing to or applied to an inventive concept. The same analysis applies here in 2B, i.e., mere instructions without any specific addition to integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the storage is anything other than a generic storage which is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and determining and storing steps are well-understood, routine, conventional activity. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a non-transitory computer-readable storage medium that stores instructions executable by a computer to create a roadmap for a medical workflow, therefore is a process. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation “determining a coordinate for each state-dimension based on the measured pilot tone data” and “selecting an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension”. These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, since no specific techniques and criteria for the determination and selection steps are provided, covers performance of the limitation in the mind, but for the recitation of generic computer components as a processor, since the choice of determining and selecting is performed using the data provided for the method. The claim encompasses a user being presented with a list of organ/heart images indexed with a  time dependent parameter or time itself and simply to make a decision to determine one of the parameter as a parameter of interest and to select the corresponding organ/heart image without any further purpose wherein the determination and the selection are made in his/her mind. The mere nominal recitation of generic units as part of a processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “providing a multidimensional image-dataset comprising a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ; providing measured pilot tone data from a continuous pilot tone signal acquisition” amount to mere data gathering, without further applications to a technical field therefore which is a form of insignificant extra-solution activity. since no action from the user is required. The “processor” that performs the determination and selection steps is also recited at a high level of generality, and merely automates the determination and the selection steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry)
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception since not additional criteria or elements is directing to or applied to an inventive concept. The same analysis applies here in 2B, i.e., mere instructions without any specific addition to integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value collecting step and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the storage is anything other than a generic storage which is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and determining and selecting step are well-understood, routine, conventional activity. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016).

Regarding claim 1, Wetzl teaches a system and a method for free-breathing Cine MRI imaging (Title and abstract) reading on for creating a roadmap for a medical workflow, the method comprising: 
providing a multidimensional image-dataset comprising a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ (predefined organ as the heart as in Fig.3 with Fig.1 Application phase where 3D Cine readouts for 3D images of the predefined organ are combined with the pilot-tone (PT) navigation signal generated by the pilot tone data wherein the combination of the 3D Cine images with the additional PT tagging lead to reconstruct a multidimensional image-dataset of Motion-corrected 3D Cine images with an additional 1D for respiratory motion direction as detected by the PT probe with the motion of the liver dome as in p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator);  
providing measured pilot tone data from a continuous pilot tone signal acquisition (Fig.1 measurement from the PT navigator to generate PT navigator signal as in Fig.2 as a continuous signal); 
determining a coordinate for each state-dimension based on the measured pilot tone data (p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator, therefore providing a PT signal quantifying the respiratory motion according to the liver dome motion); and 
selecting an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension (Fig.3 with displaying a selected image from the multidimensional dataset corresponding to a selected motion correction via the PT data such as PT nav. at diastole or at systole here for the purpose of comparing the self-navigation and the PT navigation for respiratory motion correction).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) as applied to claim 1 and further in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017) and Campbell‐Washburn et al. (2017 J. Mag. Reson. Imag. 46:935-950; Pub.Date 2017).
Wetzl teaches a method as set forth above.
Regarding claim 2, Wetzl teaches performing an image acquisition parallel to the continuous pilot tone signal acquisition (Fig.1 Application phase with acquisition of 3-D CINE readouts in parallel to the continuous acquisition of the pilot tone signal). 
Wetzl does not specifically teach wherein the measured pilot tone data is used to match an acquired image with a corresponding predefined image of the multidimensional image-dataset, and wherein the image acquisition is configured such that a device is trackable in a patient as recited in claim 2.
However, Feng teaches within the same field of endeavor of imaging the heart with MRI (Title and abstract) the use of self-extracted respiratory motion signal (abstract) using a self-navigator (Fig.1c and p.827 col.2 2nd ¶ for the determination of the respiratory self-navigated signal), which was found by Wetzl to be similar to a pilot tone navigator as discussed above. Feng teaches the determination of a multidimensional dataset (Fig.2 “5D dataset (kx-ky-kz-cardiac phase-respiratory phase)” with each element being binned within different cardiac phases and each phase being then sorted into multiple respiratory motion phases) wherein each of the 5D dataset element corresponds to a reconstructed acquired MRI image (p.828 col.1 ¶ XD-GRASP Reconstruction). Feng teaches also the performance of sorting the acquired MRI images within bins along the cardiac phases and then along the respiratory phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with providing 20 bins along the cardiac cycle with the same spatial resolution to sort each element of the dataset matching the element (kx-ky-kz-cardiac phase-respiratory phase) and then 4 respiratory motion phases prior image reconstruction, therefore teaching matching the acquired images into each different bins according to the state dimensions values/coordinates for the cardiac and respiratory motions therefore matching the acquired image with the previous images within the corresponding bins. Feng teaches that the parameters for the best image sharpness and image quality were selected therefore providing initial set of reconstructed images with the parameters then applied for the subsequent 5D image reconstruction (p.829 3rd ¶) therefore teaching wherein the measured pilot tone data is used to match an acquired image with a corresponding predefined image of the multidimensional image-dataset.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: wherein the measured pilot tone data is used to match an acquired image with a corresponding predefined image of the multidimensional image-dataset, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart were known in the art as taught by Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ image along the different cardiac phases, as suggested by Feng by sorting the similar heart 5D dataset images.
Wetzl and Feng do not teach wherein the image acquisition is configured such that a device is trackable in a patient as recited in claim 2.
However, Campbell-Washburn reviews within the same field of endeavor of MRI imaging of the cardiac tissue (Title and abstract) the performance of real-time MRI Guidance for interventional cardiac procedures (abstract) with Campbell-Washburn disclosing as known in the art that “3D self-navigated acquisitions of the cardiac anatomy may generate volumes that are subsequently used for navigation of catheters during MRI-guided EP procedures” (p.938 col.1 last ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified by Feng, such that the method further comprises: wherein the image acquisition is configured such that a device is trackable in a patient, since one of ordinary skill in the art would recognize that using the respiratory motion corrected MRI images with a 3D self-navigated MRI acquisition for guidance and tracking catheter during cardiac interventions was known in the art as taught by Campbell-Washburn and since self-navigation and pilot tone navigation were found to provide similar results as taught by Wetzl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Campbell-Washburn and Wetzl  teach cardiac MRI techniques. The motivation would have been to provide roadmap images for the interventions as suggested by Campbell-Washburn (p.938 col.1 last ¶).

Regarding the dependent claim 3, all the elements of these claims are instantly disclosed by the combination of Wetzl, Feng and Campbell-Washburn.
Regarding claim 3, Wentzel teaches the measurement of the pilot tone data is connected with a measurement of a central k-space region of the image acquisition; in the course of determining the coordinate for each state-dimension, the pilot tone data measured at the central k-space region is used; or a combination thereof (p.1 last ¶ “Respiratory gating was then performed using two methods, based on k-space center lines acquired repeatedly during the scan using the self-navigation principle[2] and on the signal from the pt navigator”.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) as applied to claim 1 and further in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017).
Wetzl teaches a method as set forth above.
Wetzl does not specifically teach wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition, wherein the coordinate of each state-dimension is determined by pattern matching of the stored interval with patterns according to coordinates of the state-dimensions, and wherein the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate as recited in claim 4.
However, as discussed above, Feng teaches sorting the 5D dataset with the acquired MRI images within bins along the cardiac phases and then along the respiratory phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with providing 20 bins along the cardiac cycle with the same spatial resolution to sort each element of the dataset matching  other element (kx-ky-kz-cardiac phase-respiratory phase) and then 4 respiratory motion phases prior image reconstruction wherein the 20 bins for cardiac cycle times the 4 respiratory phases define a coordinate grid with predefined time period along the cardiac motion coordinate defining the predetermined time period for the pilot tone acquisition with the sorting and the display as shown by Feng (Fig.4) which is intrinsically showing the storage of the pilot tone data corresponding to each storage bin, therefore reading on wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition. Additionally, Feng teaches that the number of cardiac phases was selected for adequate quantification of global cardiac resort and the choice of four respiratory phases were adequate to resolve respiratory motion (p.829 col.1-col.2 ¶ 5D Whole-Heart Sparse Image Reconstruction) therefore the time frame for the pilot tone acquisition is chosen to provide an optimum information within the chosen time interval combining the 20 intervals for cardiac motion and the 4 intervals for respiratory motion therefore teaching the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate or corresponding phase.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition, and wherein the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ images along the different cardiac phases as a model for the cardiac motion, as suggested by Feng by sorting the similar heart 5D dataset images.

Claims 5-9 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) as applied to claim 1 and further in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017) and Rank (2016 PhD Thesis University of Heidelberg, Germany, 124 pages; Pub.Date 2016).
Wetzl teaches a method as set forth above.
Wetzl does not specifically teach the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof.
However, as discussed above, Fend teaches within the same filed of endeavor of imaging the heart with MRI (Title and abstract) the use of self-extracted respiratory motion signal (abstract) using a self-navigator (Fig.1c and p.827 col.2 2nd ¶ for the determination of the respiratory self-navigated signal), which was found by Wetzl to be similar to a pilot tone navigator as discussed above. Feng teaches the determination of a multidimensional dataset (Fig.2 “5D dataset (kx-ky-kz-cardiac phase-respiratory phase)” with each element being binned within different cardiac phases and each phase being then sorted into multiple respiratory motion phases) wherein each of the 5D dataset element corresponds to a reconstructed acquired MRI image (p.828 col.1 ¶ XD-GRASP Reconstruction). The 5D dataset is coupling the image of the hear (kx-ky-kz) with the cardiac motion characteristic attached to the cardiac phase with the cardiac cycle divided in 20 bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) and the respiratory motion for the respiratory cycle divided in 4 different bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with the cardiac cycle and the respiratory cycle being considered as two temporal dimensions added to the spatial dimensions of the heart. Additionally, Rank teaches within the same field of endeavor of MRI imaging (title and abstract), the order of the motion phase bins along the time axis the initial phase/bin as time reference the phase motion corresponding to the maximum motion amplitude (Fig. 2.12 with the binning of the corresponding phases, each bin being defined implicitly with the time delay from the maximum motion amplitude) with for each measured phase several images found in that phase is binned in that motion phase and all these images for each bin/motion phase are averaged to provide a MoCo image attached to each corresponding motion phase/bin therefore teaching  the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng and since ordering the motion phases along the cardiac and respiratory phases from the maximum motion amplitudes was also known in the art as taught by Rank and since matching the images within each bin and providing a characteristic image (MoCo MR image) for each motion phases was also known in the art as taught by Rank. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wetzl and both Feng and Rank teach navigator for respiratory motion correction for analyzing the heart motion as subjected to respiratory motion. The motivation would have been to provide a characteristic image for each motion phases in order to provide a basis of images corresponding to the different motion phases proper to the patient and using them for later registration, as suggested by Rank (p.36 last ¶).

Regarding claim 6, Wetzl does not specifically teach the method is for the examination or an intervention regarding a predefined organ, wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart, a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle, a breathing cycle, or the cardiac cycle and the breathing cycle, and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension as recited in claim 6.
However, as discussed above for claim 5, Feng teaches the definition of the cardiac and respiratory motions phases as characterized by the navigator motion signals from which cardiac motions and respiratory motions are ordered (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) . Additionally, Rank is also ordering the different motion phases using the phase presenting the maximum phase magnitude and characterizing the motion phases with a patient specific image data base (Fig.2.12, with set of MoCo images and cardiac gated images with one for each motion phase related to the motion of the heart)  and using these MoCo images and cardiac gated images for registration of later acquired images for motion registration on p.36 last ¶) therefore teaching the method is for the examination or an intervention regarding a predefined organ (Wetzl heart), wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart (Feng (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction)) , a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle (Wetzl), a breathing cycle, or the cardiac cycle and the breathing cycle (Feng and Rank), and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension (Rank Fig.2.12 with MoCo images for respiratory and cardiac gated).
   Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: the examination or an intervention regarding a predefined organ, wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart, a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle, a breathing cycle, or the cardiac cycle and the breathing cycle, and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng, sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng and since ordering the motion phases along the cardiac and respiratory phases from the maximum motion amplitudes was also known in the art as taught by Rank and since matching the images within each bin and providing a characteristic image (MoCo MR image) for each motion phases was also known in the art as taught by Rank . One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ images along the different cardiac phases as a model for the cardiac motion, as suggested by Feng by sorting the similar heart 5D dataset images.

Regarding independent claim 7, Wetzl teaches a system and a system for free-breathing Cine MRI imaging (Title and abstract and p.1 3rd ¶ 1.5T clinical MR scanner (MAGNETOM Aera, Siemens Healthcare, Erlangen, Germany) including implicitly a computer/processor with the conventional structure and function attached to such commercial instrument) reading on for creating a roadmap for a medical workflow, the system comprising: 
[...a database comprising...] a multidimensional image-dataset, the multidimensional image-dataset comprising a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ (predefined organ as the heart as in Fig.3 with Fig.1 Application phase where 3D Cine readouts for 3D images of the predefined organ are combined with the pilot-tone (PT) navigation signal generated by the pilot tone data wherein the combination of the 3D Cine images with the additional PT tagging lead to reconstruct a multidimensional image-dataset of Motion-corrected 3D Cine images with an additional 1D for respiratory motion direction as detected by the PT probe with the motion of the liver dome as in p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator);  
a data-interface configured to receive measured pilot tone data from a continuous pilot tone signal acquisition (a data interface from the MRI scanner and Fig.1 measurement from the PT navigator to generate PT navigator signal as in Fig.2 as a continuous signal); 
a determination unit configured to determine a coordinate for each state-dimension based on the measured pilot tone data (a determination unit as implicitly present within MRI scanner with p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator, therefore providing a PT signal quantifying the respiratory motion according to the liver dome motion); and 
a selection unit configured to select an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension (with an implicit processor Fig.3 with displaying a selected image from the multidimensional dataset corresponding to a selected motion correction via the PT data such as PT nav. at diastole or at systole here for the purpose of comparing the self-navigation and the PT navigation for respiratory motion correction).  
Wetzl does not specifically teach the database comprising multidimensional image dataset as recited in claim 7.
However,  Fend teaches within the same filed of endeavor of imaging the heart with MRI (Title and abstract) the use of self-extracted respiratory motion signal (abstract) using a self-navigator (Fig.1c and p.827 col.2 2nd ¶ for the determination of the respiratory self-navigated signal), which was found by Wetzl to be similar to a pilot tone navigator as discussed above. Feng teaches the determination of a multidimensional dataset (Fig.2 “5D dataset (kx-ky-kz-cardiac phase-respiratory phase)” with each element being binned within different cardiac phases and each phase being then sorted into multiple respiratory motion phases) wherein each of the 5D dataset element corresponds to a reconstructed acquired MRI image (p.828 col.1 ¶ XD-GRASP Reconstruction). The 5D dataset is coupling the image of the hear (kx-ky-kz) with the cardiac motion characteristic attached to the cardiac phase with the cardiac cycle divided in 20 bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) and the respiratory motion for the respiratory cycle divided in 4 different bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with the cardiac cycle and the respiratory cycle being considered as two temporal dimensions added to the spatial dimensions of the heart. Additionally, Rank teaches within the same field of endeavor of MRI imaging (title and abstract), the order of the motion phase bins along the time axis the initial phase/bin as time reference the phase motion corresponding to the maximum motion amplitude (Fig. 2.12 with the binning of the corresponding phases, each bin being defined implicitly with the time delay from the maximum motion amplitude) with for each measured phase several images found in that phase is binned in that motion phase and all these images for each bin/motion phase are averaged to provide a MoCo image attached to each corresponding motion phase/bin therefore teaching a patient specific database with the MoCo images including an multidimensional image dataset reflecting.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Wetzl such that the system further comprises: the database comprising multidimensional image dataset, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng and since ordering the motion phases along the cardiac and respiratory phases from the maximum motion amplitudes was also known in the art as taught by Rank and since matching the images within each bin and providing a characteristic image (MoCo MR image) for each motion phases as to define a patient specific database was also known in the art as taught by Rank. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wetzl and both Feng and Rank teach navigator for respiratory motion correction for analyzing the heart motion as subjected to respiratory motion. The motivation would have been to provide a characteristic image for each motion phases in order to provide a basis of images corresponding to the different motion phases proper to the patient and using them for later registration for additional acquired images, as suggested by Rank (p.36 last ¶).

Regarding the dependent claims 8, 9, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wetzl, Feng and Rank.
Regarding claim 8, Wetzl teaches a magnetic resonance scanner configured to control  the magnetic resonance scanner (p.1 “Free-breathing 3-D CINE imaging was performed in one healthy volunteer (male, age ) on a clinical MR scanner (MAGNETOM Aera, Siemens Healthcare, Erlangen, Germany)” wherein the system is configured to control an image acquisition of the magnetic resonance scanner parallel to a pilot tone signal acquisition (p.1 “The recently introduced Pilot Tone (PT) navigator [3] allows the acquisition of a continuous respiratory signal independent of the image acquisition” and Fig.1 Calibration phase with PT data and Calibration images acquired at the same time);
a pilot tone generator or a pilot tone control unit configured to control the pilot tone generator, wherein the system is configured to control a pilot tone signal acquisition parallel to an image acquisition of the magnetic resonance scanner (Fig.1 p.1 with system comprising the MR scanner and the PT signal generator with the local coil receiving the modulation of the PT signal and the system processing them) ; or a combination thereof.

Regarding claim 9, Wetzl does not teach specifically a matching unit configured to match an acquired image with a corresponding image of the multidimensional image-dataset based on the measured pilot tone signal.
However,  Rank teaches that the motion correction MoCo images as obtained for each of the respiratory motion and cardiac motion phases as defining the database as discussed above for claim 7 are used for the registration of acquired imaged (p.36 last ¶) according to the respiratory motion and cardiac motion signal since Wetzl teaches the PT signal is used as a navigator for the scanner to implicitly place the acquired image within the known measured respiratory phase and the cardiac phase, and since image registration is broadly interpreted as a matching process and implicitly teach the use of a processor to perform that function therefore teaching a matching unit configured to match an acquired image with a corresponding image of the multidimensional image-dataset based on the measured pilot tone signal. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Wetzl as modified by Feng and Rank such that the system further comprises: a matching unit configured to match an acquired image with a corresponding image of the multidimensional image-dataset based on the measured pilot tone signal, since one of ordinary skill in the art would recognize that registering the acquired image using the MoCo images corresponding to the respiratory motion phases and the cardiac motion phases was known in the art as taught by Rank and since the registration was performed according to the measured pilot tone signal as taught by Rank and since pilot tone signals are used as navigator as taught by Wetzl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wetzl and both Feng and Rank teach navigator for respiratory motion correction for analyzing the heart motion as subjected to respiratory motion. The motivation would have been to provide a characteristic image for each motion phases in order to provide a basis of images corresponding to the different motion phases proper to the patient and using them for later registration for additional acquired images with a simpler analysis and a substantial reduction in time analysis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017) and Yui (USPN 20110038520 A1; Pub.Date 02/11/2011; Fil.Date 08/11/2010).
Regarding claim 10, Wetzl teaches a system and a method for free-breathing Cine MRI imaging (Title and abstract) reading on for creating a multidimensional image-dataset, the method comprising: 
providing a plurality of images of a predefined organ showing the predefined organ at different states of movement of a moving organ (predefined organ as the heart as in Fig.3 with Fig.1 Application phase where 3D Cine readouts for 3D images of the predefined organ are combined with the pilot-tone (PT) navigation signal generated by the pilot tone data wherein the combination of the 3D Cine images with the additional PT tagging lead to reconstruct a multidimensional image-dataset of Motion-corrected 3D Cine images with an additional 1D for respiratory motion direction as detected by the PT probe with the motion of the liver dome as in p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator);  
providing measured pilot tone data from a continuous pilot tone signal acquisition (Fig.1 measurement from the PT navigator to generate PT navigator signal as in Fig.2 as a continuous signal); 
determining, for every image of the plurality of images of the predefined organ, the state of moving of the moving organ (p.1 last ¶ “Modulation of the PT received by the local MR coils was processed to characterize respiratory motion....For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator, therefore providing a PT signal quantifying the respiratory motion according to the liver dome motion nd Conclusions “We have demonstrated the feasibility of using PT navigation for respiratory monitoring of continuous, freebreathing acquisitions such as 3-D CINE imaging. PT navigation can be used with arbitrary imaging sequences, removing the need to frequently sample the center of k-space and the coupling of the orientation of readouts to the orientation of respiratory motion that can be).
Wetzl does not specifically teach and storing each image of the plurality of images in a multidimensional image-dataset, wherein each image of the plurality of images is connected with the determined state of moving as recited in claim 10.
However, Feng teaches within the same field of endeavor of imaging the heart with MRI (Title and abstract) the use of self-extracted respiratory motion signal (abstract) using a self-navigator (Fig.1c and p.827 col.2 2nd ¶ for the determination of the respiratory self-navigated signal), which was found by Wetzl to be similar to a pilot tone navigator as discussed above. Feng teaches the determination of a multidimensional dataset (Fig.2 “5D dataset (kx-ky-kz-cardiac phase-respiratory phase)” with each element being binned within different cardiac phases and each phase being then sorted into multiple respiratory motion phases) wherein each of the 5D dataset element corresponds to a reconstructed acquired MRI image (p.828 col.1 ¶ XD-GRASP Reconstruction). Feng teaches also the performance of sorting the acquired MRI images within bins along the cardiac phases and then along the respiratory phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with providing 20 bins along the cardiac cycle with the same spatial resolution to sort each element of the dataset matching the element (kx-ky-kz-cardiac phase-respiratory phase) and then 4 respiratory motion phases prior image reconstruction, therefore teaching matching the acquired images into each different bins according to the state dimensions values/coordinates for the cardiac and respiratory motions therefore matching the acquired image with the previous images within the corresponding bins. Feng teaches that the parameters for the best image sharpness and image quality were selected therefore providing initial set of reconstructed images with the parameters then applied for the subsequent 5D image reconstruction (p.829 3rd ¶) therefore teaching wherein each image of the plurality of images is connected with the determined state of moving as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: wherein each image of the plurality of images is connected with the determined state of moving as recited, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart were known in the art as taught by Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ image along the different cardiac phases, as suggested by Feng by sorting the similar heart 5D dataset images.
Wetzl and Feng do not specifically teach storing each image of the plurality of images in a multidimensional image-dataset as in claim 10.
However, Yui teaches within the same field of endeavor of navigator use for MRI imaging (Title and abstract) the common practice of storing the imaging data corresponding to the navigator images ([0064] “ the slice position detecting unit 17b reads a navigator image 14a from the storage unit 14”) teaching storing each image of the plurality of images in a multidimensional image-dataset as recited.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified such that the method further comprises: storing each image of the plurality of images in a multidimensional image-dataset, since one of ordinary skill in the art would recognize that storing in memory the navigator images was commonly practice in the art as taught by Yui. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Yui and Wetzl teach navigator for respiratory motion correction in MRI. The motivation would have been to provide fast access to the dataset images in order to perform the motion correction to the acquired MRI imaging. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) in view of Spier et al. (USPN 20180353139 A1; Pub.Date 12/13/2018; Fil.Date 06/06/2018).
Regarding claim 11, Wetzl teaches a system and method [...non-transitory computer-readable storage medium that stores instructions executable by a computer to create a roadmap for a medical workflow...]-a method for free-breathing Cine MRI imaging (Title and abstract) reading on for creating a roadmap for a medical workflow, the instructions comprising: 
providing a multidimensional image-dataset comprising a plurality of images of a predefined organ combined with a number of state-dimensions characterizing a movement state of a moving organ (predefined organ as the heart as in Fig.3 with Fig.1 Application phase where 3D Cine readouts for 3D images of the predefined organ are combined with the pilot-tone (PT) navigation signal generated by the pilot tone data wherein the combination of the 3D Cine images with the additional PT tagging lead to reconstruct a multidimensional image-dataset of Motion-corrected 3D Cine images with an additional 1D for respiratory motion direction as detected by the PT probe with the motion of the liver dome as in p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator);  
providing measured pilot tone data from a continuous pilot tone signal acquisition (Fig.1 measurement from the PT navigator to generate PT navigator signal as in Fig.2 as a continuous signal); 
determining a coordinate for each state-dimension based on the measured pilot tone data (p.1 last ¶ “For PT navigator, ground truth motion of the liver dome over time ...was used” for the calibration of the PT navigator, therefore providing a PT signal quantifying the respiratory motion according to the liver dome motion); and 
selecting an image of the multidimensional image-dataset based on a number of determined coordinates of each state dimension (Fig.3 with displaying a selected image from the multidimensional dataset corresponding to a selected motion correction via the PT data such as PT nav. at diastole or at systole here for the purpose of comparing the self-navigation and the PT navigation for respiratory motion correction).  
Wetzl does not specifically teach a non-transitory computer-readable storage medium that stores instructions executable by a computer to create a roadmap for a medical workflow as in claim 11.
However, Speier teaches within the same field of MRI imaging with receiving coils for navigator and analyzing the cardiac motion (Title and abstract) “a non-transitory computer-readable storage medium storing instructions executable by a controller to generate an image data set of a moving part of a human undergoing a cardiac movement” (claim16) therefore teaching a non-transitory computer-readable storage medium that stores instructions executable by a computer to create a roadmap for a medical workflow as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl such that the method further comprises: a non-transitory computer-readable storage medium that stores instructions executable by a computer to create a roadmap for a medical workflow, since one of ordinary skill in the art would recognize that storing instructions within a computer-readable storage medium non-transitory  memory was commonly practice in the art as taught by Speier. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Speier and Wetzl teach navigator for respiratory motion correction in MRI. The motivation would have been to provide a local storage for fast access to the instructions to perform the claimed motion correction..

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) in view of Spier et al. (USPN 20180353139 A1; Pub.Date 12/13/2018; Fil.Date 06/06/2018) as applied to claim 11 and further in view of Rank (2016 PhD Thesis University of Heidelberg, Germany, 124 pages; Pub.Date 2016) and Campbell‐Washburn et al. (2017 J. Mag. Reson. Imag. 46:935-950; Pub.Date 2017).
Wetzl and Speier teach a non-transitory computer-readable storage medium as set forth above.
Wetzl teaches a magnetic resonance scanner configured to control  the magnetic resonance scanner (p.1 “Free-breathing 3-D CINE imaging was performed in one healthy volunteer (male, age ) on a clinical MR scanner (MAGNETOM Aera, Siemens Healthcare, Erlangen, Germany)” wherein the system is configured to control an image acquisition of the magnetic resonance scanner parallel to a pilot tone signal acquisition (p.1 “The recently introduced Pilot Tone (PT) navigator [3] allows the acquisition of a continuous respiratory signal independent of the image acquisition” and Fig.1 Calibration phase with PT data and Calibration images acquired at the same time) therefore teaching that the instructions further comprise performing an image acquisition parallel to the continuous pilot tone signal acquisition.
Wetzl does not specifically teach wherein the measured pilot tone data is used to match an acquired image with a corresponding predefined image of the multidimensional image-dataset, and wherein the image acquisition is configured such that a device is trackable in a patient as recited in claim 12.
However,  Rank teaches within the same field of endeavor on MRI imaging with motion correction (Title and abstract) that the motion correction MoCo images as obtained for each of the respiratory motion and cardiac motion phases as defining the database as discussed above for claim 7 are used for the registration of acquired imaged (p.36 last ¶) according to the respiratory motion and cardiac motion signal since Wetzl teaches the PT signal is used as a navigator for the scanner to implicitly place the acquired image within the known measured respiratory phase and the cardiac phase, and since image registration is broadly interpreted as a matching process and implicitly teach the use of a processor to perform that function therefore teaching a matching unit configured to match an acquired image with a corresponding image of the multidimensional image-dataset based on the measured pilot tone signal. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Wetzl as modified by Speier such that the system further comprises: a matching unit configured to match an acquired image with a corresponding image of the multidimensional image-dataset based on the measured pilot tone signal, since one of ordinary skill in the art would recognize that registering the acquired image using the MoCo images corresponding to the respiratory motion phases and the cardiac motion phases was known in the art as taught by Rank and since the registration was performed according to the measured pilot tone signal as taught by Rank and since pilot tone signals are used as navigator as taught by Wetzl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wetzl and Rank teach navigator for respiratory motion correction for analyzing the heart motion as subjected to respiratory motion. The motivation would have been to provide a characteristic image for each motion phases in order to provide a basis of images corresponding to the different motion phases proper to the patient and using them for later registration for additional acquired images with a simpler analysis and a substantial reduction in time analysis.
Wetzl and Rank do not teach wherein the image acquisition is configured such that a device is trackable in a patient as recited in claim 12.
However, Campbell-Washburn reviews within the same field of endeavor of MRI imaging of the cardiac tissue (Title and abstract) the performance of real-time MRI Guidance for interventional cardiac procedures (abstract) with Campbell-Washburn disclosing as known in the art that “3D self-navigated acquisitions of the cardiac anatomy may generate volumes that are subsequently used for navigation of catheters during MRI-guided EP procedures” (p.938 col.1 last ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified by Speier and Rank, such that the method further comprises: wherein the image acquisition is configured such that a device is trackable in a patient, since one of ordinary skill in the art would recognize that using the respiratory motion corrected MRI images with a 3D self-navigated MRI acquisition for guidance and tracking catheter during cardiac interventions was known in the art as taught by Campbell-Washburn and since self-navigation and pilot tone navigation were found to provide similar results as taught by Wetzl. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Campbell-Washburn and Wetzl  teach cardiac MRI techniques. The motivation would have been to provide roadmap images for the interventions as suggested by Campbell-Washburn (p.938 col.1 last ¶).

Regarding the dependent claim 13, all the elements of these claims are instantly disclosed by the combination of Wetzl, Speier, Rank and Campbell-Washburn.
Regarding claim 13, Wentzel teaches the measurement of the pilot tone data is connected with a measurement of a central k-space region of the image acquisition; in the course of determining the coordinate for each state-dimension, the pilot tone data measured at the central k-space region is used; or a combination thereof (p.1 last ¶ “Respiratory gating was then performed using two methods, based on k-space center lines acquired repeatedly during the scan using the self-navigation principle[2] and on the signal from the pt navigator”.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) in view of Spier et al. (USPN 20180353139 A1; Pub.Date 12/13/2018; Fil.Date 06/06/2018) as applied to claim 11 and further in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017).
Wetzl and Speier teach a non-transitory computer-readable storage medium as set forth above.
Wetzl does not specifically teach wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition, wherein the coordinate of each state-dimension is determined by pattern matching of the stored interval with patterns according to coordinates of the state-dimensions, and wherein the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate as recited in claim 14.
However, as discussed above, Feng teaches sorting the 5D dataset with the acquired MRI images within bins along the cardiac phases and then along the respiratory phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with providing 20 bins along the cardiac cycle with the same spatial resolution to sort each element of the dataset matching  other element (kx-ky-kz-cardiac phase-respiratory phase) and then 4 respiratory motion phases prior image reconstruction wherein the 20 bins for cardiac cycle times the 4 respiratory phases define a coordinate grid with predefined time period along the cardiac motion coordinate defining the predetermined time period for the pilot tone acquisition with the sorting and the display as shown by Feng (Fig.4) which is intrinsically showing the storage of the pilot tone data corresponding to each storage bin, therefore reading on wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition. Additionally, Feng teaches that the number of cardiac phases was selected for adequate quantification of global cardiac resort and the choice of four respiratory phases were adequate to resolve respiratory motion (p.829 col.1-col.2 ¶ 5D Whole-Heart Sparse Image Reconstruction) therefore the time frame for the pilot tone acquisition is chosen to provide an optimum information within the chosen time interval combining the 20 intervals for cardiac motion and the 4 intervals for respiratory motion therefore teaching the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate or corresponding phase.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified by Speier such that the method further comprises: wherein intervals of the measured pilot tone data respective to a predefined time period are stored in the course of pilot tone signal acquisition, and wherein the time difference between two acquisitions of pilot tone data is measured and used for optimizing the determination of a coordinate, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ images along the different cardiac phases as a model for the cardiac motion, as suggested by Feng by sorting the similar heart 5D dataset images.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzl et al. (2016 Proc. Intl. Soc. Mag. Reson. Med. 24 (2016) Abstract 2016 3 pages with enlarged Figures; Pub.Date 2016) in view of Spier et al. (USPN 20180353139 A1; Pub.Date 12/13/2018; Fil.Date 06/06/2018) as applied to claim 11 as applied to claim 1 and further in view of Feng et al. (2018 Magnetic Resonance in Medicine 79:826–838; ePub 05-11-2017) and Rank (2016 PhD Thesis University of Heidelberg, Germany, 124 pages; Pub.Date 2016).
Wetzl and Speier teach a non-transitory computer-readable storage medium as set forth above.
Regarding claim 15, Wetzl does not specifically teach the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof as recited in claim 15.
However, as discussed above, Fend teaches within the same filed of endeavor of imaging the heart with MRI (Title and abstract) the use of self-extracted respiratory motion signal (abstract) using a self-navigator (Fig.1c and p.827 col.2 2nd ¶ for the determination of the respiratory self-navigated signal), which was found by Wetzl to be similar to a pilot tone navigator as discussed above. Feng teaches the determination of a multidimensional dataset (Fig.2 “5D dataset (kx-ky-kz-cardiac phase-respiratory phase)” with each element being binned within different cardiac phases and each phase being then sorted into multiple respiratory motion phases) wherein each of the 5D dataset element corresponds to a reconstructed acquired MRI image (p.828 col.1 ¶ XD-GRASP Reconstruction). The 5D dataset is coupling the image of the hear (kx-ky-kz) with the cardiac motion characteristic attached to the cardiac phase with the cardiac cycle divided in 20 bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) and the respiratory motion for the respiratory cycle divided in 4 different bins or phases (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) with the cardiac cycle and the respiratory cycle being considered as two temporal dimensions added to the spatial dimensions of the heart. 
Additionally, Rank teaches within the same field of endeavor of MRI imaging (title and abstract), the order of the motion phase bins along the time axis the initial phase/bin as time reference the phase motion corresponding to the maximum motion amplitude (Fig. 2.12 with the binning of the corresponding phases, each bin being defined implicitly with the time delay from the maximum motion amplitude) with for each measured phase several images found in that phase is binned in that motion phase and all these images for each bin/motion phase are averaged to provide a MoCo image attached to each corresponding motion phase/bin therefore teaching  the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified by Speier such that the method further comprises: the measured pilot tone data is analyzed to determine a time delay of a predefined point of the measured pilot tone data respective to a representative point of movement in order to tag a movement state of a predefined organ, wherein a minimal distance of the determined time delay is used to match an acquired image with a corresponding image of the multidimensional image-dataset, and wherein a representative physiological cardio state is tagged by time delay relative to a last pilot tone cardiac signal maximum or minimum, a representative physiological breathing state is tagged by time delay relative to the last pilot tone breathing signal maximum or minimum, or a combination thereof, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng and since ordering the motion phases along the cardiac and respiratory phases from the maximum motion amplitudes was also known in the art as taught by Rank and since matching the images within each bin and providing a characteristic image (MoCo MR image) for each motion phases was also known in the art as taught by Rank. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wetzl and both Feng and Rank teach navigator for respiratory motion correction for analyzing the heart motion as subjected to respiratory motion. The motivation would have been to provide a characteristic image for each motion phases in order to provide a basis of images corresponding to the different motion phases proper to the patient and using them for later registration, as suggested by Rank (p.36 last ¶).

Regarding claim 16, Wetzl does not specifically teach the method is for the examination or an intervention regarding a predefined organ, wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart, a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle, a breathing cycle, or the cardiac cycle and the breathing cycle, and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension as recited in claim 16.
However, as discussed above for claim 15, Feng teaches the definition of the cardiac and respiratory motions phases as characterized by the navigator motion signals from which cardiac motions and respiratory motions are ordered (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction) . Additionally, Rank is also ordering the different motion phases using the phase presenting the maximum phase magnitude and characterizing the motion phases with a patient specific image data base (Fig.2.12, with set of MoCo images and cardiac gated images with one for each motion phase related to the motion of the heart)  and using these MoCo images and cardiac gated images for registration of later acquired images for motion registration on p.36 last ¶) therefore teaching the method is for the examination or an intervention regarding a predefined organ (Wetzl heart), wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart (Feng (p.829 col.1 ¶ 5D Whole-Heart Sparse Image Reconstruction)) , a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle (Wetzl), a breathing cycle, or the cardiac cycle and the breathing cycle (Feng and Rank), and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension (Rank Fig.2.12 with MoCo images for respiratory and cardiac gated).
   Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Wetzl as modified by Speier such that the method further comprises: the examination or an intervention regarding a predefined organ, wherein the multidimensional image-dataset comprises a plurality of images of the predefined organ in different movement states combined with a number of state-dimensions characterizing the movement state of a heart, a lung, or the heart and the lung as a moving organ, wherein the measured pilot tone data represents a cardiac cycle, a breathing cycle, or the cardiac cycle and the breathing cycle, and wherein an image of the predefined organ is selected from the multidimensional image-dataset that represents a shape of the predefined organ in the movement state based on the determined coordinates for each state-dimension, since one of ordinary skill in the art would recognize that sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng, sorting the images according to the state of the motions of the heart within specific time intervals determined to optimize the characterization of the navigation/pilot tone data to belong to a specific cardiac/respiratory phase was known in the art as taught by Feng and since ordering the motion phases along the cardiac and respiratory phases from the maximum motion amplitudes was also known in the art as taught by Rank and since matching the images within each bin and providing a characteristic image (MoCo MR image) for each motion phases was also known in the art as taught by Rank . One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Feng and Wetzl  teach similar navigator for respiratory motion correction with self-navigator and pilot tone navigator for analyzing the heart subjected to respiratory motion. The motivation would have been to provide a motion independent set of organ images along the different cardiac phases as a model for the cardiac motion, as suggested by Feng by sorting the similar heart 5D dataset images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793